DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Amendment
Applicant’s preliminary amendment filed 1/26/2022 has been entered. The claim 1 has been cancelled. The claims 2-21 have been amended. The claims 2-21 are pending in the current application.   

Response to Arguments
Applicant’s arguments filed 1/26/2022 with respect to the claim 1 and similar claims have been considered but are moot in view of the new ground(s) of rejection set forth in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claim 2 recites the new claim limitation of “determining, based on location associated with the first mobile computing device, a set of pick-up location candidates for the request; detecting that an image is displayed on the first mobile computing device; identifying, within the image, a particular pick-up location from the set of pick-up location candidates; highlighting, on the image displayed on the first mobile computing device, the particular pick-up location”. 
The most relevant disclosure of the new claim limitation is related to specification at Paragraph 0043-0046. Applicant’s specification discloses at Paragraph 0043 “he may be able to have a map displayed, which may show directions to the closest pickup/drop-off bus zone using the GPS feature of his AR device”. Applicant’s specification discloses at Paragraph 0046 “using his AR viewer Kamal may be able to see designated ‘Hail a Cab’ zones…As such, the AR device may determine the closest location to most easily pick up a taxi cab, the location of designated pick up areas, fares for a nearby taxi cab”. 
However, applicant’s specification failed to describe highlighting, on the image displayed on the first mobile computing device, the particular pick-up location. The specification failed to describe the image displayed on the AR device, much less than highlighting on the image the particular pick-up location. The designated pick up zones/areas may be merely displayed on the 
To comply with the “written description” requirement of 35 U.S.C. § 112, first paragraph, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the “written description” inquiry, whatever is now claimed. Vas-Cath. Inc, v. Mahurkar. 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). For purposes of written description, one shows “possession” by descriptive means such as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines. Inc.. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Such descriptive means is not found in the disclosure for the inventions of claim 2.
The claims 9 and 16 are subject to the same rationale of rejection as the claim 2. The claims 3-8 are dependent upon the claim 2 and are rejected due to their dependency. The claims 10-15 are dependent upon the claim 9 and are rejected due to their dependency. The claims 17-21 are dependent upon the claim 16 and are rejected due to their dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 2 recites the new claim limitation of “determining, based on location associated with the first mobile computing device, a set of pick-up location candidates for the request; detecting that an image is displayed on the first mobile computing device; identifying, within the image, a particular pick-up location from the set of pick-up location candidates; highlighting, on the image displayed on the first mobile computing device, the particular pick-up location”. 
The most relevant disclosure of the new claim limitation is related to specification at Paragraph 0043-0046. Applicant’s specification discloses at Paragraph 0043 “he may be able to have a map displayed, which may show directions to the closest pickup/drop-off bus zone using the GPS feature of his AR device”. Applicant’s specification discloses at Paragraph 0046 “using his AR viewer Kamal may be able to see designated ‘Hail a Cab’ zones…As such, the AR device may determine the closest location to most easily pick up a taxi cab, the location of designated pick up areas, fares for a nearby taxi cab”. 
However, applicant’s specification failed to describe highlighting, on the image displayed on the first mobile computing device, the particular pick-up location. The specification failed to describe the image displayed on the AR device, much less than highlighting on the image the particular pick-up location. The designated pick up zones/areas may be merely displayed on the map as opposed to the image displayed on the AR device. The closest pickup location may be 
Applicant failed to particular point out and distinctly claim the subject matter which applicant regards as the invention set forth in the base claim 2. 
The claims 9 and 16 are subject to the same rationale of rejection as the claim 2. The claims 3-8 are dependent upon the claim 2 and are rejected due to their dependency. The claims 10-15 are dependent upon the claim 9 and are rejected due to their dependency. The claims 17-21 are dependent upon the claim 16 and are rejected due to their dependency. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juliver et al. US-PGPUB No. 2012/0041675 (hereinafter Juliver) in view of James et al. US-PGPUB No. 2014/0067488 (hereinafter James).
Re Claim 2: 
Juliver teaches a system comprising: 
Juliver teaches at FIG. 2 and Paragraph 0050 that CPU 104 executes an operating system and a transportation service management and dispatching application and at Paragraph 0244 computer-executable instructions…on a computer system on a computer-readable medium. Juliver teaches at Paragraph 0122 that a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60. The image can be either uploaded to the client management server 51 for analysis or analyzed locally); and 
one or more hardware processors coupled to the non-transitory memory and configured to access the image view from the non-transitory memory and to execute instructions to cause the system to perform operations comprising (Juliver teaches at FIG. 2 and Paragraph 0050 that CPU 104 executes an operating system and a transportation service management and dispatching application and at Paragraph 0244 computer-executable instructions…on a computer system on a computer-readable medium. 
Juliver teaches at Paragraph 0122 that a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60. The image can be either uploaded to the client management server 51 for analysis or analyzed locally): 
receiving, from a first mobile computing device, a request for hailing a for-hire vehicle (Juliver teaches at Paragraph 0088 the client selects to request a new trip…the client enters in specifics for the trip, including entering in the pick-up location and the drop-off location, the desired time for the pick-up and at Paragraph 0101 that the client can request the pick-up as soon as possible….the client may be able to confirm, cancel, modify or delay the pre-booked trip from their mobile device 60 and at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60); 
in response to receiving the request, communicating, to a second mobile computing device associated with a selected one of a plurality of for-hire vehicles, information corresponding to the request (Juliver teaches at Paragraph 0138 that after confirmation of the desired route change by the client, the client application may update the vehicle’s driver, conveying the client’s desired route changes. That update may include modified information that indicates the client management server’s new recommended route based on client’s desired route changes. 
Juliver teaches at Paragraph 0197 that the system integrated drivers can use the same technology to identify their target client and the client application user information as they become close enough to see and in a transportation services vehicle this feature may be provided by a heads-up display which projects information retrieved from the client management server 52 onto the inside of the vehicle windshield such that things they actually see optically through the windshield have data overlaid on them. 
Juliver teaches at Paragraph 0127 that the messages may be transferred from the client’s mobile device 60 to the tablet computer 32 and at Paragraph 0119 that once dispatched, the mobile device 60 and the tablet computer 32 transmit their geolocation to the client management server 52 and the transportation service provider system 24 respectively and at Paragraph 0123 that every time a client is picked up or dropped off by a system-integrated vehicle, the same location specific information may be recorded by the vehicle’s tablet computer 32 and at Paragraph 0198 that the client application users may be able to identify each other’s location and/or destination and/or route and/or purpose of travel and may interact with each other directly or otherwise); 
calculating travel time information for the selected one of the plurality of for-hire vehicles to reach the particular pick-up location associated with the request (Juliver teaches at Paragraph 0161 that the appropriate number of minutes prior to the specified pick-up time for the dispatch request to be sent may be calculated by the client management server 52 based on algorithms designed to accurately estimate that time period dynamically and Paragraph 0110-0118 that when the taxi is dispatched, the client can be notified on their mobile device 60 and receive information such as the vehicle’s type, estimated time of arrival and transportation server provider and Paragraph 0106 this includes the estimated wait time until the dispatched vehicle arrives based on calculations which may include averaging the drive times for a set number of the closest available vehicles. 
Juliver teaches at Paragraph 0142 that the mobile device 60 may display details of the trip including elapsed time, departure and arrival times, distance travelled, difference if any between the predicted and actual travel distances, times and/or routes and at Paragraph 0054 that the tablet computer 32 receives meter data from the taxi meter 36 including the distance and time travelled and at Paragraph 0134 that the actual route travelled may be overlaid on a map on the mobile device’s display to aid in comparison and allow the client to select from several messages that can be sent from their mobile device that may be received by the driver’s mobile device); and 
providing, for display on the first mobile computing device, the calculated travel time information (Juliver teaches at Paragraph 0161 that the appropriate number of minutes prior to the specified pick-up time for the dispatch request to be sent may be calculated by the client management server 52 based on algorithms designed to accurately estimate that time period dynamically and Paragraph 0110-0118 that when the taxi is dispatched, the client can be notified on their mobile device 60 and receive information such as the vehicle’s type, estimated time of arrival and transportation server provider and Paragraph 0106 this includes the estimated wait time until the dispatched vehicle arrives based on calculations which may include averaging the drive times for a set number of the closest available vehicles. 
Juliver teaches at Paragraph 0142 that the mobile device 60 may display details of the trip including elapsed time, departure and arrival times, distance travelled, difference if any between the predicted and actual travel distances, times and/or routes and at Paragraph 0054 that the tablet computer 32 receives meter data from the taxi meter 36 including the distance and time travelled and at Paragraph 0134 that the actual route travelled may be overlaid on a map on the mobile device’s display to aid in comparison and allow the client to select from several messages that can be sent from their mobile device that may be received by the driver’s mobile device).  
Juliver does not teach the new claim limitation of “determining, based on location associated with the first mobile computing device, a set of pick-up location candidates for the request; detecting that an image is displayed on the first mobile computing device; identifying, within the image, a particular pick-up location from the set of pick-up location candidates; highlighting, on the image displayed on the first mobile computing device, the particular pick-up location”. 
However, Juliver teaches at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by 

In the same field of endeavor, James teaches the new claim limitation of 
determining, based on location associated with the first mobile computing device, a set of pick-up location candidates for the request (James teaches at FIG. 4a-4b and Paragraph 0118 determining, based on the location of the computing device 400 as identified by the star symbol 427, a set of icons 426 and 427 representing the available FHV’s in the vicinity of the user, or a set of pick-up location candidates “A” or the pick-up locations such as bus stops, train stations); 
detecting that an image is displayed on the first mobile computing device (James teaches at FIGS. 4b-4c detecting a map image displayed on the mobile device 400); 
identifying, within the image, a particular pick-up location from the set of pick-up location candidates (James teaches at Paragraph 0116-0118 that the user interface 400B provides functionality for a user to view details associated with various FHV operators and designate a specific FHV to hail. This could be done by touching the icon on the screen or the location where the passenger wants to be picked up…..the current location of the user is designated by the dispatch system as the pick-up location. Alternatively, the transportation service provider may only service particular pick-up locations such as bus stops, train stations. It is determined the closed available pick-up locations wherein the FHV is dispatched to that location for pick-up…Such information may be used by the dispatch system to intelligently allocate FHVs); 
highlighting, on the image displayed on the first mobile computing device, the particular pick-up location (James teaches at Paragraph 0116-0118 that the user interface 400B provides functionality for a user to view details associated with various FHV operators and designate a specific FHV to hail. This could be done by touching the icon on the screen or the location where the passenger wants to be picked up. 
James teaches at FIG. 4b-4c and Paragraph 0117-0118 that the pick-up location is highlighted by the star symbol 427 or the pick-up FHV is highlighted by the “H” icon symbol which may be designated by the user as a pick-up location. 
James teaches at Paragraph 0118 that the current location of the user is designated by the dispatch system as the pick-up location which is highlighted in FIGS. 4C-4D. Alternatively, the transportation service provider may only service particular pick-up locations such as bus stops, train stations. It is determined the closed available pick-up locations wherein the FHV is dispatched to that location for pick-up…Such information may be used by the dispatch system to intelligently allocate FHVs. As the user location is highlighted, the closest available pick-up location is highlighted when the user reaches the closest available pick-up location). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated James’s teaching into Juliver’s taxi dispatch system to have allowed the user to select a pick-up location or the closest FHV location and to have highlighted the pick-up location using an icon as Juliver teaches at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car’s information on the appropriate vehicle over or beside the actual image of the vehicle. One of the ordinary skill in the art would have been motivated to have displayed the FHV as the pick-up location or the closest pick-up location as designated. 

The claim 9 is in parallel with the claim 1 in a method form. The claim 9 is subject to the same rationale of rejection as the claim 1. 
Re Claim 16: 
The claim 16 recites a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations [of the method of the claim 1].  
The claim 16 is in parallel with the claim 1 in the form of a computer program product. The claim 16 is subject to the same rationale of rejection as the claim 1. 
Juliver further teaches the claim limitation of a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations [of the method of the claim 1] (Juliver teaches at FIG. 2 and Paragraph 0050 that CPU 104 executes an operating system and a transportation service management and dispatching application and at Paragraph 0244 computer-executable instructions…on a computer system on a computer-readable medium. Juliver teaches at Paragraph 0122 that a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60. The image can be either uploaded to the client management server 51 for analysis or analyzed locally).  


Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Juliver et al. US-PGPUB No. 2012/0041675 (hereinafter Juliver) in view of James et al. US-PGPUB No. 2014/0067488 (hereinafter James); McDermed et al. US-Patent No. 8,160,813 (hereinafter McDermed). 

The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the calculated travel time information is provided as a countdown timer.
Juliver teaches at Paragraph 0142 the mobile device 60 may display elapsed time. 
Juliver teaches at Paragraph 0110-0118 that when the taxi is dispatched, the client can be notified on their mobile device 60 and receive information such as the vehicle’s type, estimated time of arrival and transportation server provider and at Paragraph 0032 transmitting an estimated arrival time at a pick-up location to the mobile device and at Paragraph 0106 this includes the estimated wait time until the dispatched vehicle arrives based on calculations which may include averaging the drive times for a set number of the closest available vehicles. 
Juliver does not teach the claim limitation of a countdown timer. However, McDermed et al. US-Patent No. 8,160,813 teaches the claim limitation of a countdown timer (McDermed teaches at column 6, lines 35-56 that the display board 110 may be adapted to include a clock 180 and the clock 180 may display the time of day or may provide stopwatch or countdown capabilities…the device 100 may provide specific information about the time that has elapsed during the trip or the amount of time remaining before the trip is completed). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated McDermed’s countdown timer into the display of the elapsed time of Juliver to have displayed the elapsed time in terms of the countdown timer. One of the ordinary skill in the art would have been motivated to have presented a timer to show the elapsed time of a trip. 


The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the first mobile computing device includes an augmented reality (AR) viewer, and wherein the countdown timer is provided for display on the AR viewer of the first device. 
Juliver teaches the claim limitation that the first mobile computing device includes an augmented reality (AR) viewer, and wherein the 
Juliver teaches at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car’s information on the appropriate vehicle over or beside the actual image of the vehicle as it appears when seen through the client’s mobile device’s camera. Juliver teaches at Paragraph 0110-0118 that when the taxi is dispatched, the client can be notified on their mobile device 60 and receive information such as the vehicle’s type, estimated time of arrival and transportation server provider and at Paragraph 0032 transmitting an estimated arrival time at a pick-up location to the mobile device and at Paragraph 0106 this includes the estimated wait time until the dispatched vehicle arrives based on calculations which may include averaging the drive times for a set number of the closest available vehicles).  
Juliver does not teach the claim limitation of a countdown timer. However, McDermed et al. US-Patent No. 8,160,813 teaches the claim limitation of a countdown timer (McDermed teaches at column 6, lines 35-56 that the display board 110 may be adapted to include a clock 180 and the clock 180 may display the time of day or may provide stopwatch or countdown capabilities…the device 100 may provide specific information about the time that has elapsed during the trip or the amount of time remaining before the trip is completed). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated McDermed’s countdown timer into the display of the elapsed time of Juliver to have displayed the elapsed time in terms of the countdown timer. One of the ordinary skill in the art would have been motivated to have presented a timer to show the elapsed time of a trip. 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the calculated travel time information is provided as a countdown timer. 
The claim 10 is in parallel with the claim 3 in a method form. The claim 10 is subject to the same rationale of rejection as the claim 3. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the first mobile computing device includes an augmented reality (AR) viewer, and wherein the countdown timer is provided for display on the AR viewer of the first device. 
The claim 11 is in parallel with the claim 4 in a method form. The claim 11 is subject to the same rationale of rejection as the claim 4. 
Re Claim 17: 

The claim 17 is in parallel with the claim 3 in the form of a computer program product. The claim 17 is subject to the same rationale of rejection as the claim 3. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that the first mobile computing device includes an augmented reality (AR) viewer, and wherein the countdown timer is provided for display on the AR viewer of the first device.
The claim 18 is in parallel with the claim 4 in the form of a computer program product. The claim 18 is subject to the same rationale of rejection as the claim 4. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Juliver et al. US-PGPUB No. 2012/0041675 (hereinafter Juliver) in view of James et al. US-PGPUB No. 2014/0067488 (hereinafter James); McDermed et al. US-Patent No. 8,160,813 (hereinafter McDermed). 

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the AR viewer of the first mobile computing device provides a real-time indication of the selected one of the plurality of for-hire vehicles when the selected one of the plurality of for-hire vehicles is determined to be within a frame of the AR viewer.
James teaches at Paragraph 0116-0118 that the user interface 400B provides functionality for a user to view details associated with various FHV operators and designate a specific FHV to hail. This could be done by touching the icon on the screen or the location where the passenger wants to be picked up. 
James teaches at FIG. 4b-4c and Paragraph 0117-0118 that the pick-up location is highlighted by the star symbol 427 or the pick-up FHV is highlighted by the “H” icon symbol which may be designated by the user as a pick-up location. 
James teaches at Paragraph 0118 that the current location of the user is designated by the dispatch system as the pick-up location which is highlighted in FIGS. 4C-4D. Alternatively, the transportation service provider may only service particular pick-up locations such as bus stops, train stations. It is determined the closed available pick-up locations wherein the FHV is dispatched to that location for pick-up…Such information may be used by the dispatch system to intelligently allocate FHVs. As the user location is highlighted, the closest available pick-up location is highlighted when the user reaches the closest available pick-up location. 
Juliver teaches at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car’s information on the appropriate vehicle over or beside the actual image of the vehicle as it appears when seen through the client’s mobile device’s camera).  
Re Claim 12: 

The claim 12 is in parallel with the claim 5 in a method form. The claim 12 is subject to the same rationale of rejection as the claim 5. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the AR viewer of the first mobile computing device provides a real-time indication of the selected one of the plurality of for-hire vehicles when the selected one of the plurality of for-hire vehicles is determined to be within a frame of the AR viewer.
The claim 19 is in parallel with the claim 5 in the form of a computer program product. The claim 19 is subject to the same rationale of rejection as the claim 5. 

Claims 6-8, 13-15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Juliver et al. US-PGPUB No. 2012/0041675 (hereinafter Juliver) in view of James et al. US-PGPUB No. 2014/0067488 (hereinafter James); Lee US-PGPUB NO. 2011/0300877 (hereinafter Lee) and Ichinose et al. US-PGPUB No. 2015/0199619 (hereinafter Ichinose). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the operations further include: providing, for display on the first mobile computing device, navigation instructions to the particular pick-up location. 
James teaches at Paragraph 0116-0118 that the user interface 400B provides functionality for a user to view details associated with various FHV operators and designate a specific FHV to hail. This could be done by touching the icon on the screen or the location where the passenger wants to be picked up. 
James teaches at FIG. 4b-4c and Paragraph 0117-0118 that the pick-up location is highlighted by the star symbol 427 or the pick-up FHV is highlighted by the “H” icon symbol which may be designated by the user as a pick-up location. 
James teaches at Paragraph 0118 that the current location of the user is designated by the dispatch system as the pick-up location which is highlighted in FIGS. 4C-4D. Alternatively, the transportation service provider may only service particular pick-up locations such as bus stops, train stations. It is determined the closed available pick-up locations wherein the FHV is dispatched to that location for pick-up…Such information may be used by the dispatch system to intelligently allocate FHVs. As the user location is highlighted, the closest available pick-up location is highlighted when the user reaches the closest available pick-up location. 
Juliver teaches Paragraph 0123 that every time a pick-up is requested, any SSID in range of the mobile device 60, any client entered pick-up address and GPS-determined latitude and longitude may be recorded by the client’s mobile device 60. 
Juliver teaches at Paragraph 0088 the client selects to request a new trip…the client enters in specifics for the trip, including entering in the pick-up location and the drop-off location, the desired time for the pick-up and at Paragraph 0101 that the client can request the pick-up as soon as possible….the client may be able to confirm, cancel, modify or delay the pre-booked trip from their mobile device 60 and at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60); but suggests the claim limitation: providing, for display on the first mobile computing device, navigation instructions to the pick-up zone (Juliver teaches at Paragraph 0133 that both the recommended route and the actual route travelled may be overlaid on a map on the mobile device’s display and at Paragraph 0137 that the client may be able to preview the suggested route map on their mobile device either prior to or during the trip and this route map may also identify nearby points-of-interest. 
Juliver teaches Paragraph 0122 that at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60). 
However, Lee teaches the claim limitation: providing, for display on the first mobile computing device, navigation instructions to the particular pick-up location (Lee teaches at Paragraph 0138 that the mobile terminal 100 is able to provide a specific counterpart with path information on a path from a position of the specific counterpart to the destination and at Paragraph 0149 that at least one path display types, e.g., AR type, map type for displaying the path information are displayed on the touchscreen 400). 
Ichinose teaches that providing, for display on the first mobile computing device, navigation instructions to the particular pick-up location (Ichinose teaches at Paragraph 0108 that the user makes reservation to visit places using the autonomous mobile device 1 and at Paragraph 0120 that the user can also arbitrarily edit the names of the registered sites with a means…the planned route and required time are transmitted to the user’s network terminal 161 and presented to the user…The boarding site names and leeway time that have been set are transmitted to the operation management center and at Paragraph 0122 that if “hospital m1” is selected on the screen 50, the screen transitions to a hospital selection screen 51. The user first selects a hospital and then selects to designate a boarding time and at Paragraph 0123 that dispatch of a vehicle equipped with biological information and in-vehicle monitors can be requested as desired and at Paragraph 0134 that the autonomous mobile device instruction means 139 transmits a presentation instruction to the network terminal 161 so that the current location of the autonomous mobile device 1 that has been called by the user is presented to the user and at Paragraph 0137 once the autonomous mobile device 1 has approached within a certain distance to the boarding site 91, an identical identification mark is presented on both the network terminal 161 and the external display means 4 of the autonomous mobile device 1. 
Ichinose teaches at Paragraph 0089 that a user of the smartphone sets the usage information of the autonomous mobile device 1 and at Paragraph 0093 that if the user makes an appointment at the hospital and travels so as to arrive at the hospital at the time of the appointment, the waiting time at the hospital will be reduced and at Paragraph 0094 that this boarding time is transmitted to the usage information settings screen 162 and presented to the user and the user sets the boarding time upon referring to the presented time. 
Ichinose teaches at Paragraph 0110 that the screen 54 displays a simple map with walking courses…corresponding boarding/alighting site names and stopover point names are displayed on the map and at Paragraph 0111 that the required time information is transmitted back to the user’s network terminal 161 as calculation results and the required time information is presented on a screen 58). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the path information from one source location to a destination location on the mobile terminal according to Lee and Ichinose to have further provided Juliver with the map navigation system allowing the mobile device user to navigation from the source location to the pick-up zone. One of the ordinary skill in the art would have been motivated to have provided a navigation to the pickup zone on the mobile device. 

Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the first mobile device includes an AR viewer, and wherein the navigation instructions are provided for display on the AR viewer of the first device. 
However, Lee teaches the claim limitation: that the first mobile device includes an AR viewer, and wherein the navigation instructions are provided for display on the AR viewer of the first device (Lee teaches at Paragraph 0138 that the mobile terminal 100 is able to provide a specific counterpart with path information on a path from a position of the specific counterpart to the destination and at Paragraph 0149 that at least one path display types, e.g., AR type, map type for displaying the path information are displayed on the touchscreen 400). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the path information from one source location to a destination location on the mobile terminal according to Lee to have further provided Juliver with the map navigation system allowing the mobile device user to navigation from the source 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the operations further include: in response to receiving the request, determining, from the set of pick-up location candidates, the particular pick-up location based on a viewer represented by the image. 
James and Juliver teach the claim limitation that the operations further include: in response to receiving the request, determining, from the set of pick-up location candidates, the particular pick-up location based on a viewer represented by the image (James teaches at Paragraph 0116-0118 that the user interface 400B provides functionality for a user to view details associated with various FHV operators and designate a specific FHV to hail. This could be done by touching the icon on the screen or the location where the passenger wants to be picked up. 
James teaches at FIG. 4b-4c and Paragraph 0117-0118 that the pick-up location is highlighted by the star symbol 427 or the pick-up FHV is highlighted by the “H” icon symbol which may be designated by the user as a pick-up location. 
James teaches at Paragraph 0118 that the current location of the user is designated by the dispatch system as the pick-up location which is highlighted in FIGS. 4C-4D. Alternatively, the transportation service provider may only service particular pick-up locations such as bus stops, train stations. It is determined the closed available pick-up locations wherein the FHV is dispatched to that location for pick-up…Such information may be used by the dispatch system to intelligently allocate FHVs. As the user location is highlighted, the closest available pick-up location is highlighted when the user reaches the closest available pick-up location. 
Juliver teaches Paragraph 0123 that every time a pick-up is requested, any SSID in range of the mobile device 60, any client entered pick-up address and GPS-determined latitude and longitude may be recorded by the client’s mobile device 60. 
Juliver teaches at Paragraph 0088 the client selects to request a new trip…the client enters in specifics for the trip, including entering in the pick-up location and the drop-off location, the desired time for the pick-up and at Paragraph 0101 that the client can request the pick-up as soon as possible….the client may be able to confirm, cancel, modify or delay the pre-booked trip from their mobile device 60 and at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60); but suggests the claim limitation: providing, for display on the first mobile computing device, navigation instructions to the pickup location (Juliver teaches at Paragraph 0133 that both the recommended route and the actual route travelled may be overlaid on a map on the mobile device’s display and at Paragraph 0137 that the client may be able to preview the suggested route map on their mobile device either prior to or during the trip and this route map may also identify nearby points-of-interest. 
Juliver teaches Paragraph 0122 that at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60). 
However, Lee teaches the claim limitation: the operations further include: in response to receiving the request, determining, from the set of pick-up location candidates, the particular pick-up location based on a viewer represented by the image (Lee teaches at Paragraph 0138 that the mobile terminal 100 is able to provide a specific counterpart with path information on a path from a position of the specific counterpart to the destination and at Paragraph 0149 that at least one path display types, e.g., AR type, map type for displaying the path information are displayed on the touchscreen 400). 
Ichinose teaches that the operations further include: in response to receiving the request, determining, from the set of pick-up location candidates, the particular pick-up location based on a viewer represented by the image (Ichinose teaches at Paragraph 0108 that the user makes reservation to visit places using the autonomous mobile device 1 and at Paragraph 0120 that the user can also arbitrarily edit the names of the registered sites with a means…the planned route and required time are transmitted to the user’s network terminal 161 and presented to the user…The boarding site names and leeway time that have been set are transmitted to the operation management center and at Paragraph 0122 that if “hospital m1” is selected on the screen 50, the screen transitions to a hospital selection screen 51. The user first selects a hospital and then selects to designate a boarding time and at Paragraph 0123 that dispatch of a vehicle equipped with biological information and in-vehicle monitors can be requested as desired and at Paragraph 0134 that the autonomous mobile device instruction means 139 transmits a presentation instruction to the network terminal 161 so that the current location of the autonomous mobile device 1 that has been called by the user is presented to the user and at Paragraph 0137 once the autonomous mobile device 1 has approached within a certain distance to the boarding site 91, an identical identification mark is presented on both the network terminal 161 and the external display means 4 of the autonomous mobile device 1. 
Ichinose teaches at Paragraph 0089 that a user of the smartphone sets the usage information of the autonomous mobile device 1 and at Paragraph 0093 that if the user makes an appointment at the hospital and travels so as to arrive at the hospital at the time of the appointment, the waiting time at the hospital will be reduced and at Paragraph 0094 that this boarding time is transmitted to the usage information settings screen 162 and presented to the user and the user sets the boarding time upon referring to the presented time); and providing, for display on the first mobile computing device, navigation instructions to the pickup location (Ichinose teaches at Paragraph 0110 that the screen 54 displays a simple map with walking courses…corresponding boarding/alighting site names and stopover point names are displayed on the map and at Paragraph 0111 that the required time information is transmitted back to the user’s network terminal 161 as calculation results and the required time information is presented on a screen 58). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the path information from one source location to a destination location on the mobile terminal according to Lee and Ichinose to have further provided Juliver with the map navigation system allowing the mobile device user to navigation from the source location to the pick-up zone. One of the ordinary skill in the art would have been motivated to have provided a navigation to the pickup zone on the mobile device. 

Re Claim 13: 

The claim 13 is in parallel with the claim 6 in a method form. The claim 13 is subject to the same rationale of rejection as the claim 6. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the first mobile device includes an AR viewer, and wherein the navigation instructions are provided for display on the AR viewer of the first device.
The claim 14 is in parallel with the claim 7 in a method form. The claim 14 is subject to the same rationale of rejection as the claim 7. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that in response to receiving the request, determining, from the set of pick-up location candidates, the particular pickup location based on an image view represented by the image. 
The claim 15 is in parallel with the claim 8 in a method form. The claim 15 is subject to the same rationale of rejection as the claim 8. 

Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the operations further include: providing, for display on the first mobile computing device, navigation instructions to the particular pick-up location.

Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 16 except additional claim limitation of selecting, from the plurality of four-hire vehicles, the selected one of the plurality of for-hire vehicles, based on the particular pick-up location. 
The claim 21 is in parallel with the claim 8 in a method form. The claim 21 is subject to the same rationale of rejection as the claim 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613